UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2011(Unaudited) DWS Mid Cap Growth Fund Shares Value ($) Common Stocks 97.8% Consumer Discretionary 17.6% Auto Components 2.3% BorgWarner, Inc.* (a) Gentex Corp. (a) Tenneco, Inc.* (a) Hotels Restaurants & Leisure 3.2% Darden Restaurants, Inc. (a) Panera Bread Co. "A"* Household Durables 1.1% Jarden Corp. (a) Internet & Catalog Retail 1.0% Priceline.com, Inc.* (a) Specialty Retail 7.2% Advance Auto Parts, Inc. Children's Place Retail Stores, Inc.* (a) Guess?, Inc. (a) Tiffany & Co. Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 2.8% Deckers Outdoor Corp.* Hanesbrands, Inc.* (a) Consumer Staples 4.9% Food Products 1.4% Diamond Foods, Inc. (a) Green Mountain Coffee Roasters, Inc.* (a) Household Products 1.6% Church & Dwight Co., Inc. (a) Personal Products 1.9% Herbalife Ltd. Energy 10.2% Energy Equipment & Services 6.9% Core Laboratories NV (a) Dresser-Rand Group, Inc.* FMC Technologies, Inc.* (a) National Oilwell Varco, Inc. (a) Oil States International, Inc.* (a) Oil, Gas & Consumable Fuels 3.3% Alpha Natural Resources, Inc.* Concho Resources, Inc.* (a) Pioneer Natural Resources Co. Ultra Petroleum Corp.* Financials 9.4% Capital Markets 2.9% Affiliated Managers Group, Inc.* Invesco Ltd. Lazard Ltd. "A" TD Ameritrade Holding Corp. Commercial Banks 1.1% Prosperity Bancshares, Inc. (a) Diversified Financial Services 1.3% Portfolio Recovery Associates, Inc.* (a) Insurance 1.7% W.R. Berkley Corp. (a) Real Estate Investment Trusts 1.4% American Tower Corp. "A" (REIT) Real Estate Management & Development 1.0% CBRE Group, Inc.* Health Care 16.0% Biotechnology 0.5% Onyx Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 2.2% Sirona Dental Systems, Inc.* Thoratec Corp.* (a) Health Care Providers & Services 7.6% AmerisourceBergen Corp. (a) Centene Corp.* (a) DaVita, Inc.* Fresenius Medical Care AG & Co. KGaA (ADR) (a) Humana, Inc. Laboratory Corp. of America Holdings* (a) Health Care Technology 1.6% SXC Health Solutions Corp.* (a) Life Sciences Tools & Services 0.7% Agilent Technologies, Inc.* Pharmaceuticals 3.4% Pacira Pharmaceuticals, Inc.* (a) Questcor Pharmaceuticals, Inc.* (a) Industrials 14.6% Aerospace & Defense 1.5% BE Aerospace, Inc.* Commercial Services & Supplies 1.1% Stericycle, Inc.* (a) Construction & Engineering 0.7% Chicago Bridge & Iron Co. NV Electrical Equipment 4.0% General Cable Corp.* (a) Rockwell Automation, Inc. (a) The Babcock & Wilcox Co.* Thomas & Betts Corp.* Machinery 3.9% Eaton Corp. Gardner Denver, Inc. Joy Global, Inc. Timken Co. Professional Services 2.4% IHS, Inc. “A”* (a) Robert Half International, Inc. (a) Road & Rail 1.0% Kansas City Southern* (a) Information Technology 18.4% Communications Equipment 1.9% Comverse Technology, Inc.* Harris Corp. Polycom, Inc.* Riverbed Technology, Inc.* Computers & Peripherals 0.8% NetApp, Inc.* (a) Western Digital Corp.* Internet Software & Services 1.4% Equinix, Inc.* IT Services 3.7% Cognizant Technology Solutions Corp. “A”* Syntel, Inc. (a) VeriFone Systems, Inc.* Semiconductors & Semiconductor Equipment 3.8% Altera Corp. Analog Devices, Inc. (a) ARM Holdings PLC (ADR) Atmel Corp.* Software 6.8% Check Point Software Technologies Ltd.* (a) Concur Technologies, Inc.* (a) Informatica Corp.* (a) Intuit, Inc. (a) MICROS Systems, Inc.* Red Hat, Inc.* Rovi Corp.* Materials 6.7% Chemicals 1.7% CF Industries Holdings, Inc. Solutia, Inc.* Containers & Packaging 0.9% Crown Holdings, Inc.* Metals & Mining 3.0% Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. (a) Thompson Creek Metals Co., Inc.* (a) Walter Energy, Inc. (a) Paper & Forest Products 1.1% Schweitzer-Mauduit International, Inc. (a) Total Common Stocks (Cost $282,170,079) Securities Lending Collateral 38.2% Daily Assets Fund Institutional, 0.18% (b) (c) (Cost $131,483,452) Cash Equivalents 2.9% Central Cash Management Fund, 0.07% (b) (Cost $10,040,821) % of Net Assets Value ($) Total Investment Portfolio (Cost $423,694,352) † Other Assets and Liabilities, Net Net Assets For information on the Fund’s policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $422,932,997.At December 31, 2011, net unrealized appreciation for all securities based on tax cost was $55,937,645.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $72,728,365 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $16,790,720. (a) All or a portion of these securities were on loan.The value of all securities loaned at December 31, 2011 amounted to $128,046,142, which is 37.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(d) $ $
